Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT

                                –————
No. 00-5454                                   September Term, 2004
                                                          99cv02195

                     Filed On: October 21, 2004


                       CHRISTOPHER S. OGUAJU,
                             APPELLANT

                                     v.

                     UNITED STATES OF AMERICA,
                             APPELLEE

                       –————
  BEFORE: GINSBURG, Chief Judge, and HENDERSON and
TATEL, Circuit Judges.

                               ORDER
   Upon consideration of appellant’s petition for rehearing
filed September 30, 2004, it is
  ORDERED that the petition be denied. It is
  FURTHER ORDERED that the opinion filed August 17,
2004 be amended as follows:
  In the carryover paragraph from page 2 to page 3, delete
the comma following ‘‘wrongdoing’’ in line 8 and insert a
period; delete the comma following ‘‘124 S.Ct. at 1581’’ and
insert a period and delete the portion of the sentence that
begins with ‘‘which’’ and ends with ‘‘official conduct’’; and
                            2

delete the citations (and accompanying parenthetical) that
begins with ‘‘Id.’’ and ends with ‘‘official duties.’’

                       Per Curiam
                                      FOR THE COURT:
                                      Mark J. Langer, Clerk
                                BY:
                                      Nancy G. Dunn
                                      Deputy Clerk
  Notice: This opinion is subject to formal revision before publication in the
Federal Reporter or U.S.App.D.C. Reports. Users are requested to notify
the Clerk of any formal errors in order that corrections may be made
before the bound volumes go to press.




       United States Court of Appeals
                  FOR THE DISTRICT OF COLUMBIA CIRCUIT




                       Decided August 17, 2004


                               No. 00-5454

                       CHRISTOPHER S. OGUAJU,
                             APPELLANT

                                     v.

                     UNITED STATES OF AMERICA,
                             APPELLEE



     On Remand from the United States Supreme Court



  Steven H. Goldblatt, appointed by the court, filed the
motion to govern further proceedings for appellant. With
him on the motion was Cary Berkeley Kaye.
  W. Mark Nebeker, Assistant United States Attorney, filed
the opposition for appellee. With him on the opposition were
Kenneth L. Wainstein, United States Attorney, and R. Craig
Lawrence, Assistant United States Attorney.

 Bills of costs must be filed within 14 days after entry of judgment.
The court looks with disfavor upon motions to file bills of costs out
of time.
                               2

  Before: GINSBURG, Chief Judge, and HENDERSON and TATEL,
Circuit Judges.
  Opinion for the Court filed by Chief Judge GINSBURG.
   GINSBURG, Chief Judge: The Supreme Court granted Ogua-
ju’s petition for a writ of certiorari to this court, vacated the
judgment in Oguaju v. United States, 288 F.3d 448 (D.C. Cir.
2002), and remanded the case for further consideration in
light of National Archives and Records Administration v.
Favish, 541 U.S.      , 124 S. Ct. 1570 (2004). Because Oguaju
produced no evidence that ‘‘would warrant a belief by a
reasonable person’’ that the Department of Justice mishan-
dled his Brady request, id. at 1581, 1582, we reinstate our
judgment.
   In Favish the Supreme Court held that, in order to out-
weigh a third party’s privacy interest protected by Exemption
7(C) to the Freedom of Information Act, 5 U.S.C.
§ 552(b)(7)(C), a requester ‘‘must produce evidence that
would warrant a belief by a reasonable person that the
alleged Government impropriety might have occurred.’’ 124
S. Ct. at 1581. ‘‘Only when the FOIA requester has produced
evidence sufficient to satisfy this standard will there exist a
counterweight on the FOIA scale for the court to balance
against the cognizable privacy interests in the requested
records.’’ Id. at 1582.
   Upon remand Amicus argues that Oguaju’s assertion of
government misconduct satisfies the evidentiary standard
established in Favish. The Government responds that Ogua-
ju’s mere assertions are not evidence of government impro-
priety and, therefore, are not sufficient.
  The Government clearly has the better of the argument.
In our prior opinion we held the records sought by Oguaju
were exempt from disclosure because Oguaju ‘‘never offered
any reason to believe the Department of Justice mishandled
his Brady request, and under circuit law a bald accusation to
that effect does not persuade.’’ 288 F.3d at 451. To restate
the point in terms used by the Supreme Court, Oguaju offers
only his ‘‘bare suspicion’’ of wrongdoing. Favish, 124 S. Ct. at
                              3

1581.       As the Court explained, "[a]llegations of
Government misconduct are ‘easy to allege and hard to
disprove,’ Crawford-El v. Britton, 523 U.S. 574, 585 (1998), so
courts must insist on a meaningful evidentiary showing.’’
Favish, 124 S. Ct. at 1582.
  Oguaju has failed to make the requisite showing. Although
Amicus now contends that Oguaju ‘‘can offer firsthand sworn
testimony’’ to support his allegations, the substance of his
proffer is that the government’s informant committed perjury
at Oguaju’s trial. An assertion of that sort, even in the form
of a sworn affidavit, is too insubstantial to warrant reopening
the record in this case. Such an accusation does not ‘‘warrant
a belief by a reasonable person that alleged Government
impropriety might have occurred.’’ Id. at 1581. The judg-
ment of this court is therefore reinstated.
                                                  So Ordered.